UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [x]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2013 Commission File No. 000-27237 GENETHERA, INC. (Exact name of small Business Issuer as specified in its Charter) Nevada 65-0622463 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 7577 W. 103rd Ave. Suite 212, Westminster, CO (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code:(303) 439-2085 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No þ State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 31,231,590 Shares of $.001 par value Common Stock outstanding as of September 4, 2013 and Series A 4,600 Shares, and Series B 15,410,000 shares of $.001 par value Preferred Stock outstanding as of September 4, 2013. GeneThera, Inc. Consolidated Balance Sheets (Unaudited) ASSETS June 30, December 31, Current assets Cash $ $ Receivable-related party - Total current assets Property and equipment Office and laboratory equipment and leasehold improvements Less: Accumulated depreciation ) ) Total property and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 1,161,393 $ Accounts payable-related party 283,438 Accrued expenses Notes payable Convertible notes payable 880,162 Loan from shareholder Total liabilities 5,050,636 Stockholders' deficit: Series A preferred stock, par value $0.001 per share, 20,000,000 shares authorized, 4,600 shares and 4,600 shares issued and outstanding as ofJune 30, 2013 and December 31, 2012, respectively 5 5 Series B preferred stock, par value $0.001 per share, 30,000,000 shares authorized, 15,410,000 and 6,320,000 shares issued and outstanding as ofJune 30, 2013 and December 31, 2012, respectively Common stock, par value $0.001 per share, 300,000,000 shares authorized, 27,643,851 and 25,960,596 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Additional paid-in capital 17,872,179 Deficit accumulated during the development stage ) ) Total stockholders' deficit of Genethera, Inc. (4,996,982 ) ) Non-controlling interest (6,038 ) (3,051 ) Total stockholders’ deficit (5,003,020 ) ) TOTAL LIABILITIES & STOCKHOLDERS' DEFICIT $ $ See accompanying notes to these unaudited consolidated financial statements. 2 GENETHERA, INC. Consolidated Statements of Expenses (Unaudited) 3 Months Ended 6 Months Ended June 30, June 30, Expenses General and administrative expenses 179,649 339,662 Payroll expenses Depreciation 3,847 8,710 Laboratory expenses - Total operating expenses 279,496 Loss from operations 279,496 Other expenses Interest expense - - - Foreign exchange loss - - Total other expense - - Net loss (279,496 ) (337,578 ) $ (568,789 ) $ (853,767 ) Net loss attributable to non-controlling interest - $ 2,987 $ Net loss attributable to Genethera, Inc. (279,496 ) (333,277 ) $ (565,802 ) $ (845,636 ) Loss per common share - Basic and diluted ) ) $ ) $ ) Weighted average common shares outstanding - Basic and diluted 27,124,087 26,965,445 24,912,519 See accompanying notes to these unaudited consolidated financial statements. 3 GeneThera, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 8,710 Shares issued for services 127,777 - Changes in operating assets and liabilities: Accounts receivable - related parties Accounts payable - related parties - ) Accounts payable and accrued expenses 317,982 Net cash used in operating activities (108,602 ) ) Cash flows from investing activities Cash paid for purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities Proceeds from issuance of stock Net advances from related parties 109,865 - Proceeds from convertible notes Net cash provided by financing activities 110,065 Net effect of exchange rates change ) ) Net increase in cash ) Cash at the beginning of the year Cash at the end of the year Supplemental disclosures of cash flow information: Cash paid for interest $
